ICJ_101_LandMaritimeBoundary-Interpretation_CMR_NGA_1999-03-25_JUD_01_PO_03_EN.txt. 54

DISSENTING OPINION OF JUDGE AJIBOLA

Introduction — Procedural issue — Parties and the need to allow for second
round of pleadings — Agreement with the Court’s Judgment on jurisdiction and
costs — Need for the Court to interpret — Distinction between facts and inci-
dents — Court should have granted Nigeria’s request — Article 36 (2) of the
Statute and meaning of “dispute”.

In this Judgment, the Court has decided to reject Nigeria’s request for
interpretation as inadmissible. I have decided to file this dissenting opinion
because I do not agree with the conclusion reached by the Court. This
was an Application filed by Nigeria on 28 October 1998 requesting the
Court to interpret the scope and meaning of paragraphs 99 and 100 of its
Judgment of 11 June 1998. This request by Nigeria for interpretation is
quite independent from the pending case filed by Cameroon as entered in
the General List of the Court.

Cameroon filed its observations to the Application on 13 November
1998 and made the following submissions:

“1. The Republic of Cameroon leaves it to the Court to decide
whether it has jurisdiction to rule on a request for interpretation of a
decision handed down following incidental proceedings and, in par-
ticular, with regard to a judgment concerning the preliminary objec-
tions raised by the defending Party;

2. The Republic of Cameroon requests the Court:

— Primarily:

To declare the request by the Federal Republic of Nigeria

inadmissible; to adjudge and declare that there is no reason to inter-
pret the Judgment of 11 June 1998;

— Alternatively:

To adjudge and declare that the Republic of Cameroon is entitled
to rely on all facts, irrespective of their date, that go to establish the
continuing violation by Nigeria of its international obligations; that
the Republic of Cameroon may also rely on such facts to enable an
assessment to be made of the damage it has suffered and the adequate
reparation that is due to it.”

Based on the documents submitted to it, the Court considered that it
had sufficient information on the position of the Parties and did not
deem it necessary to invite the Parties to “furnish further written or oral
explanations” as provided for in paragraph 4 of Article 98 of the Rules of
Court.

27
55 REQUEST FOR INTERPRETATION (DISS. OP. AJIBOLA)

Quite justifiably, the Court “may, if necessary, afford the parties the
opportunity of furnishing further written or oral explanations” (emphasis
added). This demonstrably is within the discretion of the Court. There
are instances when the Court has exercised this discretion by requesting
the parties to furnish further written explanations. For example, such
written observations or explanations were allowed in the Asylum case
(Request for Interpretation of the Judgment of 20 November 1950 in the
Asylum Case (Colombia v. Peru), I. C.J. Reports 1950, pp. 400-401). In
that case, although the Application was made by Colombia, the Peruvian
Government submitted its observations in a letter of 22 November 1950
and this Jetter was forwarded to Colombia in order that, if Colombia
wished to submit any observations, it could do so by 24 November 1950.
In other cases the Court has allowed for “oral explanations”. Such
examples are reflected in the cases concerning the Interpretation of Judg-
ments Nos. 7 and 8 (Factory at Chorzéw), Judgment No. 11, 1927, P.C.LJ.,
Series A, No. 13, and Application for Revision and Interpretation of the
Judgment of 24 February 1982 in the Case concerning the Continental
Shelf (Tunisia/Libyan Arab Jamahiriya) (Tunisia v. Libyan Arab Jama-
hiriya), Judgment, 1 C.J. Reports 1985, pp. 192-194. There is, however, a
compelling reason, as far as the present case is concerned, to request
further observations from the Parties. This is clearly reflected in the
manner in which the submissions of Cameroon were presented. In its
observations Cameroon argues that the Court should declare Nigeria’s
request inadmissible, but also submits alternatively that the Court
should

“adjudge and declare that the Republic of Cameroon is entitled to
rely on all facts, irrespective of their date, that go to establish the
continuing violation by Nigeria of its international obligations; that
the Republic of Cameroon may also rely on such facts to enable an
assessment to be made of the damage it has suffered and the adequate
reparation that is due to it” (emphasis added).

Although Nigeria is aware of the submissions made by Cameroon in
its observations, it is deprived of the opportunity to react to such sub-
missions, which not only urge for dismissal but argue further that the
situation apparently anticipated by Nigeria is also justified in accordance
with the Judgment of the Court. This is a clear indication of the conten-
tious nature of this Application post hoc. It is not out of place in this
regard for the Court to take into consideration the terms of Article 31 of
the Rules of Court, which provides that:

“In every case submitted to the Court, the President shall ascer-
tain the views of the parties with regard to questions of procedure.
For this purpose he shall summon the agents of the parties to meet
him as soon as possible after their appointment, and whenever
necessary thereafter.” (Emphasis added.)

28
56 REQUEST FOR INTERPRETATION (DISS. OP. AJIBOLA)

While the Court may consider it unnecessary for oral explanations to
be allowed in the present case, it is, in my opinion, desirable that it
should seek to ascertain the reaction of Nigeria to the submissions of
Cameroon. Because this Application stands on its own, independent of
the original mainline proceedings, and in order for the Court to ensure a
full representation of the Parties’ views and submissions, a second round
of pleadings, which could just take a week, would ensure a juridical equi-
librium and safeguard the essential need for audi alteram partem. In my
view, therefore, there is need for one more round of observations from
the Parties, or at least from Nigeria. The Court has unfettered freedom to
decide on the procedure to be adopted as regards the Application request-
ing interpretation. It may even be advisable in a case like this, where an
important and fundamental issue is to be determined, to allow for an oral
hearing. In Shabtai Rosenne’s view:

“While Article 98 thus leaves the Court with a broad freedom to
decide how proceedings in interpretation will be conducted, and in
particular whether oral proceedings shall be held, practice indicates
in general that the proceedings will be contentious in character (as is
inevitable from the word dispute in Article 60 of the Statute and
Article 98, paragraph I, of the Rules). Moreover, proceedings in inter-
pretation are an entirely new case and not incidental proceedings
directly relating to the original mainline proceedings.” (The Law and
Practice of the International Court of Justice, 1920-1996, Vol. TI],
p. 1677.)

In the present Application there are three main issues to be decided
upon by the Court, namely jurisdiction, admissibility and costs.

I agree with the Court, without any reservation, on its decision on
costs as claimed by Cameroon.

I also agree with the Court regarding its decision on the issue of juris-
diction, and with its finding that “the statement of reasons” is linked with
the operative part of the Judgment.

However, as earlier indicated and with due deference to the decision of
the Court, this is a case where the Court should consider the Application
of Nigeria admissible. Nigeria’s request is clear and straightforward. In
effect Nigeria, referring to the many incidents mentioned not only in
Cameroon’s Applications of 29 March and 6 June 1994, but also in its
Memorial, observations and repertory of incidents, is asking the Court to
clarify which of those incidents are relevant or admissible and which ones
are not. Procedurally, and in order to ensure the expeditious determina-
tion of Cameroon’s original case, the issue of which incidents are admis-
sible or not admissible has become very important to the Parties.

Cameroon, at one stage during the hearings of the case, alleged that
there are so many border incidents for which Nigeria should be blamed

29
57 REQUEST FOR INTERPRETATION (DISS. OP. AJIBOLA)

that it cannot possibly give an exhaustive list of them. This well illustrates
Nigeria’s fear with regard to the content of the Parties’ pleadings. During
its oral arguments of 3 March 1998 in support of its preliminary objec-
tions, Nigeria expressed its views thus:

“But a distinction has to be drawn between properly commenting
on objections, and, on the other hand, substantially adding to the
case which has to be answered by the respondent State. Just as the
Memorial cannot enlarge the scope of the dispute as specified in the
Application (although it can amplify the case there set out), even
more so is it improper for a State’s observations to seek to enlarge
the substantive scope of the dispute yet further by bringing forward
new circumstances not apparent from the Application and Memo-
rial. This, however, is what Cameroon, by introducing in its obser-
vations yet further alleged incidents for which Nigeria is said to be
responsible, has done: Cameroon has sought substantially to add to
the case set out in its Application as amended, and as elaborated in
its Memorial. Those additions should therefore be disregarded.”

Nigeria did not dispute the right of Cameroon to amplify in its Memo-
rial in respect of the incidents referred to in its Application, but it clearly
rejects Cameroon’s right to give details of incidents occurring after the
Application has been filed. It is observed that Cameroon referred to
many incidents, some in its original Application of 29 March 1994, others
in its subsequent amending Application of 6 June 1994, others in its
Memorial as well as in its observations. In fact, it catalogued many inci-
dents in the repertory of incidents.

It is thus clear that the issue of these incidents in relation to States’
international responsibility has to be addressed by the Court. It is there-
fore very difficult for the Court to give any meaningful consideration to
the incidents as alleged by Cameroon in all of its various submissions to
the Court, without determining, from the stage of the pleadings, which of
these incidents are admissible and which are not admissible for the pur-
poses of this case. Failure on the part of the Court to give such an inter-
pretation in this regard would be to miss another opportunity to develop
international law on this important issue, while at the same time creating
difficulties for the Parties as regards their pleadings. Such difficulties
would in turn result in delay.

The two paragraphs of the Judgment of 11 June 1998 that Nigeria
is requesting the Court to interpret are paragraphs 99 and 100, which
read:

“99, Nor does Article 38, paragraph 2, provide that the latitude of
an applicant State, in developing what it has said in its application is
strictly limited, as suggested by Nigeria. That conclusion cannot be
inferred from the term ‘succinct’; nor can it be drawn from the
Court’s pronouncements on the importance of the point of time of

30
58

31

REQUEST FOR INTERPRETATION (DISS. OP. AJIBOLA)

the submission of the application as the critical date for the deter-
mination of its admissibility; these pronouncements do not refer to
the content of applications (Questions of Interpretation and Applica-
tion of the 1971 Montreal Convention arising from the Aerial Inci-
dent at Lockerbie (Libyan Arab Jamahiriya v. United Kingdom),
Preliminary Objections, Judgment, 1CJ. Reports 1998, p. 26,
para. 44; and Questions of Interpretation and Application of the
1971 Montreal Convention arising from the Aerial Incident at Locker-
bie (Libyan Arab Jamahiriya v. United States of America), Prelimi-
nary Objections, Judgment, 1 C.J. Reports 1998, p. 130, para. 43).
Nor would so narrow an interpretation correspond to the finding of
the Court that,

‘whilst under Article 40 of its Statute the subject of a dispute
brought before the Court shall be indicated, Article 32 (2) of the
Rules of Court [today Article 38, paragraph 2] requires the Appli-
cant “as far as possible” to do certain things. These words apply
not only to specifying the provision on which the Applicant
founds the jurisdiction of the Court, but also to stating the precise
nature of the claim and giving a succinct statement of the facts
and grounds on which the claim is based.’ (Northern Cameroons
(Cameroon v. United Kingdom), Preliminary Objections, Judg-
ment, LC.J. Reports 1963, p. 28.)

The Court also recalls that it has become an established practice for
States submitting an application to the Court to reserve the right to
present additional facts and legai considerations. The limit of the
freedom to present such facts and considerations is ‘that the result is
not to transform the dispute brought before the Court by the applica-
tion into another dispute which is different in character’ (Military
and Paramilitary Activities in and against Nicaragua ( Nicaragua v.
United States of America), Jurisdiction and Admissibility, Judg-
ment, 1. C.J. Reports 1984, p. 427, para. 80). In this case, Cameroon
has not so transformed the dispute.

100. As regards the meaning to be given to the term ‘succinct’, the
Court would simply note that Cameroon’s Application contains a
sufficiently precise statement of the facts and grounds on which the
Applicant bases its claim. That statement fulfils the conditions laid
down in Article 38, paragraph 2, and the Application is accordingly
admissible.

This observation does not, however, prejudge the question whether,
taking account of the information submitted to the Court, the facts
alleged by the Applicant are established or not, and whether the
grounds it relies upon are founded or not. Those questions belong to
the merits and may not be prejudged in this phase of the proceed-
ings.” (Emphasis added.)
59 REQUEST FOR INTERPRETATION (DISS. OP. AJIBOLA)

Reading the two paragraphs of the Judgment quoted above, it is clear
that the Court has decided on the issue of the procedural right of
Cameroon to: (a) develop what it “said” in its “Application” and
(6) present “additional facts”.

But, quite clearly, the Court has not determined the issue of additional
incidents or new incidents. Hence the need for the Court to interpret
definitively what is expected from any applicant alleging that certain inci-
dents, although relevant to the application, occurred after the application
was filed.

It is my view that Nigeria is raising an important issue of substance on
the interpretation of the Court’s Judgment of 11 June 1998 which requires
a definitive pronouncement of this Court. The question is not strictly
speaking one of looking for the meaning of the two quoted para-
graphs but rather of the scope of the Court’s decision. It is therefore one
of ratione temporis.

In view of Cameroon’s intention, as stated in its observations
(para. 6.04), to raise the issue of new and future incidents, and of the fact
that it has indeed already done so at the oral hearings of 2 to 11 March
1998 (incidents of 16 March 1995, 30 April 1996, etc.), it is my considered
opinion that the Court should draw a clear line of limitation on pleadings
as they relate to the issue of incidents alleged by Cameroon in its Appli-
cations of 29 March and 6 June 1994. Put succinctly, the question is,
which of the incidents alleged by Cameroon in its Applications will the
Court consider as incidents relevant to the present case? In other words,
will the Court consider post-1994 incidents along with the pre-1994
incidents or will the Court restrict Cameroon to the pre-1994 incidents
only?

In the Nauru case the Court refused to entertain a “new claim” and
said that such a new claim could only be entertained if it arose “directly
out of the question which is the subject-matter of that Application” (Cer-
tain Phosphate Lands in Nauru (Nauru v. Australia), Preliminary Objec-
tions, Judgment, 1 C.J. Reports 1992, p. 266, para. 67; see also Fisheries
Jurisdiction (Federal Republic of Germany v. Iceland), Merits, Judg-
ment, LC.J. Reports 1974, p. 203, para. 72). In the present case too the
Court needs to clarify the category of incidents alleged by Cameroon to
be relevant. Are they pre-1994 incidents only, or both pre- and post-1994
incidents?

Equally, the issue of what additional facts are required from Cam-
eroon must be spelled out very clearly by the Court; are these additional
facts in relation to the incidents before the Applications of Cameroon in
1994 or do they include additional facts concerning incidents subsequent
to the year 1994? If the Court agrees that Cameroon may file additional
facts, is the Court also saying that Cameroon can file particulars of addi-
tional incidents after 1994?

Cameroon in its observations admits that its freedom is not unlimited,

32
60 REQUEST FOR INTERPRETATION (DISS. OP. AJIBOLA)

but contends that this matter should be left to the merits stage. However,
Nigeria is required to file its Counter-Memorial very soon. If, for
example, Cameroon is given the latitude by the Court to introduce new
elements relating to incidents after 1994, this could involve open-ended
pleadings that might result in an indefinite delay and wasting of the
Court’s time. If, for example, such additional or new incidents (say of
1998-1999) are introduced by Cameroon in its Reply to the Counter-
Memorial of Nigeria (which could be an element of surprise) then Nigeria
might have to respond to such incidents for the first time in its Rejoinder,
which could then also warrant applications from both Parties for further
rounds of pleadings and which in turn could continue ad infinitum.
Another complex situation could emerge if there are further allegations
of new or additional incidents at the close of pleadings or during the oral
proceedings of the case on the merits. This might also compel the Parties
to request further pleadings.

Apart from the fact that Nigeria’s Application requires a decision of
the Court one way or the other, a decision on this issue would further
enrich the jurisprudence of the Court and serve as a guideline to litigants
with regard to the limitations imposed on the content of applications.
Quite rightly, the Court should not accept any delay in a matter of this
nature; the case should be disposed of expeditiously because of the
present situation along the Parties’ frontiers. But at the same time there is
need for caution; this should not be done at the expense of justice and
proper procedure. There is no doubt that the pre-1994 incidents are the
facts in issue in this case, and additional facts are indeed welcome to
support such incidents; but not facts introduced to buttress post-1994
incidents.

Furthermore, I believe that the ordinary interpretation of the word
“dispute” in Article 36, paragraph 2, of the Statute of the Court relates
only to pre-existing disputes or incidents that occurred before the filing of
an application, but definitely not to a future dispute. Apart from the
illogicality of such an interpretation, its consequences could unduly and
unnecessarily prolong pleadings before the Court and delay a speedy
settlement of cases.

(Signed) Bola AnBOLA.

33
